                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Marquise Deshawn Watson,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:16-cv-00409-FDW
                                      )               3:12-cr-00188-FDW
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 25, 2019 Order.

                                               September 25, 2019
